DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/2/22 has been entered.

Response to Arguments
Applicant’s reply of 5/2/22 have been entered. The amendments have overcome  the 112(b) rejections presented in the Office Action of 2/2/22. 

Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive. The claims in question were previously rejected over Gilbert (US 5230244 A), in view of Grant (US 20040216874 A1). 
Applicant contends that “the necessity of a hydraulic fluid pump to produce pressurized fluid in a reciprocal movement” of Gilbert differentiates from the instant application because “movement of the piston arrangement is accomplished by well fluid […] the present system leverages the elevated well fluid pressure present in the well bore”. Specifically applicant concludes that “[t]his is a distinction improvement that is not suggested or anticipated by the cited references”. While the examiner appreciates applicant’s perspective, the examiner notes the present breathe of the claims. Specifically, the claims recite, “said movement of the piston arrangement being brought about by means of a well fluid which, in a position of application”. In other words, applicant argues that the references fail to show certain features of applicant’s invention, however the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As construed and articulated in the rejection below, the “means of a well fluid” has been broadly and reasonably construed as encompassing the evacuation of well fluid above second piston 78/fluid movement. The evacuation brings about the increase in fluid volume in the dump chamber below piston 80 and thus meets all of the requirements of the claim. Applicant has not argued that this interpretation is unreasonable or presented any evidence that the recited claim limitation in question must be construed differently than has been presented below. 

Claim Objections
Claims 1, 2, and 6 are objected to because of the following informalities:  
Claim 1 recites “the holding device”. This component was first recited as “at least one holding device”. The examiner recommends the use of a consistent nomenclature for what appears to be the same claim element. See also the objection to claim 6 below. 
Claim 2 recites “the group of a gas chromatograph [….]” It appears that applicant intends to recite a Markush group. MPEP 2117 states, “Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196.” In other words, the claim appears to inadvertently have omitted the required claim language indicating the selection of “a close group “consisting of””. 
Claim 6 as amended recites “an at least one holding device”. Claim 1 previously introduced “the apparatus further comprises at least one holding device”. Subsequent recitations should refer to “the at least one holding device”. The preceding Office Action appeared to contain an erroneous objection which applicant appeared to attempted to address.  
Claim 11 recites “[…] is configured for communication of well fluid”. If “well fluid” intends to refer to the previously recites “a well fluid sample”, the claim should have the correct antecedent basis. Dependent claims 12 and 14-18 similarly inherit the objectionable claim language of parent claim 11. 
Claim 15 recites “the group of a gas chromatograph [….]” It appears that applicant intends to recite a Markush group. MPEP 2117 states, “Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196.” In other words, the claim appears to inadvertently have omitted the required claim language indicating the selection of “a close group “consisting of””. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “in a position of application”. It is not clear which claim element is intended to be in the “position of application” i.e. the piston arrangement, the means of a well fluid, or some other claim element. In light of the multiple divergent and reasonable interpretations of the claim, the claim is found to be indefinite. Claims 2-6 are rejected for depending from an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 5230244 A), in view of Grant (US 20040216874 A1).

Regarding claim 1, Gilbert teaches a system for collecting a well fluid sample from a well, comprising: 
a sampling device (Fig 2, fluid test device 54) comprising a measuring device provided with at least one sensor (Column 6, lines 41-44, “Fluid identification is accomplished by the test device 54 connected with the main line. Typical measurements are resistivity or capacitance. A chromatograph likewise can be used.”); and 
an apparatus configured to bring the well fluid sample in the well through the sampling device (Fig 2, fluid into apparatus 74 is brought in through the inlet 34 and through the sampling device 54), wherein the sampling device is in fluid communication with the apparatus (Fig 2, flow line 56), and wherein the apparatus comprises: 
a dump chamber for receiving the well fluid sample (Fig 2, chamber below piston face 80); 
a first hydraulic piston (Fig 2, piston 80) arranged in a first cylinder housing (Fig 2, housing portion immediately surrounding 80); 
a second hydraulic piston (Fig 2, piston 78) arranged in a second cylinder housing (Fig 2, housing portion immediately surrounding 78); 
a piston rod for mechanically connecting the first piston to the second piston to form a piston arrangement (Fig 2, there is a rod coupling the two pistons), characterized in that the dump chamber is defined by the first piston and a portion of the first cylinder housing (Fig 2, dump chamber as defined above is characterized by the lower portion of the piston 80 and the first cylinder housing). 
While Gilbert teaches a holding device (Fig 2, switching device 86 and hydraulic pump 52) which moves between an active and an inactive position and operates to control movement of the piston (Column 4, lines 34-36 and 55-59), Gilbert is silent on a holding device with the recited particulars. 
Grant teaches at least one holding device (Fig 3, Para 0057-0058, valve 124 of valve set 124 and 126; “valves 124 and 126 are also used to permit selective fluid communication with hydraulic fluid return line 26”) which is arranged to switch between a shut position (Para 0058, valve 124 “is closed”), in which the piston arrangement is held fixed against movement (Para 0058, when valve 124 is closed the hydraulic fluid in chamber 110b would be unable to evacuate that chamber preventing the piston from moving further up. The examiner notes that this arrangement is consistent with the positioning and function of the holding device of the instant application e.g. valve 25 above piston 12. The examiner additionally notes that the claim in question is an apparatus claim and capable of being operated such that the piston arrangement is held to prevent uphole movement, see MPEP 2114(II)), and an open position (Para 0058, valve 124 “is open”), in which the piston arrangement is allowed a movement relative to the cylinder housings (Para 0058, when valve 124 is opened, relative movement of the piston is permitted.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gilbert by using the valves 124 and 126 to control the flow from hydraulic fluid system as disclosed by Grant because Gilbert suggest the presence of a valve system i.e. the switching valve device 86 without providing the structural details that would be necessarily to fully implement this hydraulic control system; the two valve control system of Grant would provide the structural details needed to implement the invention of Gilbert and control the flow of hydraulic fluid into the respective chambers of Gilbert’s piston system.  As a modification, the valves 124 and 126 would be placed in the respective hydraulic fluid flow lines leading to the chambers 82 and 84 of Gilbert.
Gilbert as modified teaches said movement of the piston arrangement being brought about by means of a well fluid which, in a position of application, is in fluid communication with the second hydraulic piston so that the movement brings about an increase in a volume of the dump chamber when the holding device is in its open position (Column 5, lines 1-13 of Gilbert, Para 0058 of Grant, the increase in fluid volume in the dump chamber below piston 80 would only be brought about by the evacuation of well fluid above second piston 78/fluid movement. This only occurs when permitted by the holding device/a valve open condition to permit the return of hydraulic fluid previously occupying the chamber 82, as suggested by the modification in view of Grant. The examiner notes this rejection is discussed in additional detail in the response to argument and is not repeated again here).  

Regarding claim 6, Gilbert as modified further teaches wherein the first hydraulic piston and the first cylinder housing define a first hydraulic chamber (Fig 2, chamber above the piston 80) which is separated from the dump chamber by the first hydraulic piston (Fig 2, where the dump chamber has been defined as being below piston 80, piston 80 therefore separates the two chambers as defined) and wherein an at least one holding device is in fluid communication with the first hydraulic chamber via a fluid channel (As modified in view of Grant’s Para 0057-0058, the valve 124/126 has been placed in the hydraulic line leading to chamber 84, which is seen as being in communication with the first hydraulic chamber as defined. The fluid channel is the hydraulic flow line leading to the chamber on which the valve of Grant has been placed).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 5230244 A), in view of Grant (US 20040216874 A1), further in view of Hegeman (US 20080066537 A1).

Regarding claim 2, Gilbert further teaches wherein the at least one sensor includes a chromatograph (Column 6, lines 41-44, “Fluid identification is accomplished by the test device 54 connected with the main line. Typical measurements are resistivity or capacitance. A chromatograph likewise can be used.”), Gilbert is silent on the chromatograph selected from the group of a gas chromatograph, a liquid chromatograph and an ion chromatograph, or a combination thereof.  
Hegeman teaches the chromatograph selected from the group of a gas chromatograph, a liquid chromatograph and an ion chromatograph, or a combination thereof (Para 0026, gas or liquid chromatographs are known downhole sensors).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gilbert by using a gas or liquid chromatographs as disclosed by Hegeman because it is obvious to try as a known downhole chromatograph which can be predictably implemented and executed in a downhole environment. 

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 5230244 A), in view of Grant (US 20040216874 A1), further in view of Dybdahl (WO 2013122477 A1 – provided in the IDS of 1/23/20).

Regarding claim 3, Gilbert is silent on wherein the sampling device comprises a tracer sample chamber which, by means of valves, is arranged to isolate the sample which is drawn from the well by means of the dump chamber.  
	Dybdahl teaches the sampling device comprises a tracer sample chamber (Fig 11, tracer sampler chamber 70) which, by means of valves, is arranged to isolate a fluid sample which is drawn from the well by means of the dump chamber (Fig 11, there is a valve 71 on the left and an unlabeled valve on the opposing side above chamber 70; these are able to isolate the tracer sample chamber from the system).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gilbert by having the tracer system as disclosed by Dybdahl because “Any tracers present in the fluid sample may be brought out of the tracer sample chamber together with the fluid when the sample is analysed. The analytical results will thus be more reliable with respect to the content of tracers of the reservoir,” Page 7, lines 17-21 of Dydahl. 

Regarding claim 4, Gilbert is silent on wherein the sampling device comprises a tracer sample chamber. 
Dybdahl teaches the sampling device comprises a tracer sample chamber (Fig 11, tracer sampler chamber 70). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gilbert by having the tracer system as disclosed by Dybdahl because “Any tracers present in the fluid sample may be brought out of the tracer sample chamber together with the fluid when the sample is analysed. The analytical results will thus be more reliable with respect to the content of tracers of the reservoir,” Page 7, lines 17-21 of Dydahl. 
Gilbert as modified inherently would have a positional relationship between the measuring device and the tracer sample chamber (Fig 2), however, Gilbert is not explicit on wherein the measuring device is placed upstream of the tracer sample chamber.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gilbert as modified by placing the measuring device upstream of the tracer sample chamber because it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (there are only three possible location for the tracer sample chamber relative to the measuring device, upstream, downstream, or at the same position). Additionally, it has been held that arranging parts of an invention in a manner which does not alter its operation involves only routine skill in the art. See MPEP 2144.04(IV)(C). Moreover, placement of the tracer downstream would have the benefit of not interfering with the preliminary analytics performed by the measuring device. 
Gilbert as modified teaches wherein the tracer sample chamber is arranged to be isolated from the measuring device and the dump chamber by means of valves (Fig 11, as a modification to Gilbert, Dybdahl shows isolating valves immediately upstream and downstream of the tracer chamber).   

Regarding claim 5, Gilbert as modified teaches wherein the tracer sample chamber includes a portion of a fluid line extending between an outlet portion of the sampling device and the dump chamber (Fig 11, as a modification to Gilbert, Dybdahl shows isolating valves immediately upstream and downstream of the tracer chamber. The tracer chamber could be reasonably defined as encompassing the lines from the upstream and downstream valves.).   

Allowable Subject Matter
Claims 11-12 and 14-18 are allowable over the prior art; the examiner notes the claim objection(s) presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                       /THEODORE N YAO/Examiner, Art Unit 3676